Title: To James Madison from James Monroe, 15 August 1804
From: Monroe, James
To: Madison, James



Dear Sir
London Augt. 15. 1804
I thought that Mr. Pinkney had concluded the business of the bank stock, when I wrote the last letter, but found that he had left it unfinished, for Deal to which place he followed the vessel, being compelled to go by the situation of Mrs. P., & his engagments with the captain. The state of the affr. promising a prompt conclusion on his return he was sent for & actually did return & conclude it. The premium to the captn. of 200 guineas to take him up at Falmouth, and other disbursements have forc’d him to take of the funds transferr’d [an]other five hundred pounds wh. he will expln. & acct. for to the govt. of Maryland. I enclose you a letter just recd. of Mr. Forbes, wh. explains a difficulty he finds himself under, with his new comn. He did not expect that I wod. forward it, so that you will excuse its being written entirely as a private one. I hope the President will see no objection in complying with his request. I send you some statments from Mr. McKenzie & Glennie on publick subjects.
I enclose a proposition of a Mr. Bellamy relative to discovery wh. is explaind by his pape⟨r.⟩ I told him that our govt. could give no premium. He is a respectable man. A civil answer for me to deliver him is all he expects.
Will you be so good as forward the enclosed letters to Mr. Wormley, & to Mr. Waller the letter from Mrs. Paradise with whom you are probably acquainted. I write in great haste for Mr. P. who is on the point of setting out. Very sincerely I am yr. friend & servt
Jas. Monroe
My letters to my brother I fear have not reachd him will you have the goodness to see that this does?
